In consolidated proceedings to review assessments of certain real property for the tax years 1965/66 through 1971/72, the appeal is from a final order of the Supreme Court, Queens County, dated April 19, 1972, which, after a nonjury trial, reduced the assessment for each of the years to $150,000 for the land, $530,000 for the building and $680,000 for the total. Final order modified, on the law and the facts, by increasing the valuation therein for each year for the building and the total to $600,000 for the building and $750,000 for the total. As so modified, final order affirmed, without costs. The property is a six-story, rent controlled apartment house located in the Rego Park-Forest Hills area of Queens. The building, which contains 131 apartments and a garage for 46 cars, was constructed in 1941. During the years in suit, the property was assessed at $860,000, allocated $170,000 to the land and $690,000 to the building. We have ascertained the net operating income, before deduction of realty taxes, to be $103,184. In our opinion, 8.5% is an appropriate capitalization rate for this property. By applying a total capitalization rate of 13.853%, comprised of 8.5% plus 5.353% (the latter percentage being the average real property tax rate for the years in suit), to the net operating income, we compute the rounded-off, correct valuation of the property as $750,000, allocated $150,000 to land and $600,000 to the building. Rabin, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.